 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 TITO E. PEREZ,                                           Case No.: 2:19-cv-01217-APG-NJK

 4          Plaintiff                                             Order Dismissing Case

 5 v.

 6 EQUIFAX INFORMATION SERVICES,
   LLC, et al.,
 7
          Defendants
 8

 9         On October 7, 2019, the parties indicated that a settlement had been reached between the

10 plaintiff and defendant Equifax Information Services, LLC, and they requested 60 days to

11 finalize settlement. ECF No. 13. I ordered the parties to file a stipulation to dismiss or a status

12 report by March 13, 2020. ECF No. 14. They did not do so. I warned the parties in my order

13 that failure to respond to my order would result in dismissal of this case. Id.

14         I THEREFORE ORDER that this case is DISMISSED with prejudice for failure to

15 comply with my order. The clerk of court is instructed to close this case.

16         DATED this 19th day of March, 2020.

17
                                                          ANDREW P. GORDON
18                                                        UNITED STATES DISTRICT JUDGE

19

20

21

22

23
